 Case 1:19-cv-00044-MAC Document 2 Filed 01/28/19 Page 1 of 2 PageID #: 17


AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                   for the
                                                      Eastern District of Texas [ |

CATRISHA MICKLE, Individually and on behalf of all )
          others similarly sitauted )
                                                                     )
                                                                     )
                            Plaintif s) )
                                v.       Civil Action No. 1:19-CV-00044
             SAGORA SENIOR LIVING, INC. )
                                                                     )
                                                                     )         Jr
                                                                     )
                          Defendant( ) )

                                                SUMMONS IN A CIVIL ACTION

To: (Defe da t's name and address)

                                      Sagora Senior Living, Inc.
                                      Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company
                                      211 E. 7th Street, Suite 620
                                      Austin, TX 78701



          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R, Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                      Chf Alexander
                                      Lauren E. Braddy
                                      Alan C. Gordon
                                      Anderson Alexander, PLLC
                                      819 N. Upper Broadway
                                      Corpus Christl, TX 78401

          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                                                                                      Sig at e of Clerk or Deputy Clerk
  Case 1:19-cv-00044-MAC Document 2 Filed 01/28/19 Page 2 of 2 PageID #: 18


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-CV-00044


                                                         PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (!))

           This summons for (name of individual and title, if ny)

was received by me on (date)


               I personally served the summons on the individual at (place)

                                                                             on (date) ; or

               I left the summons at the individual s residence or usual place of abode with (name)

                                                              , a person of suitable age and discretion who resides there,

           on (date) , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                             on (date) ; or

               I returned the summons unexecuted because ; or

           D Other (specify):




           My fees are $ for travel and $ for services, for a total of $ q.OO



           I declare under penalty of perjury that this information is true.



 Date:
                                                                                       Server s ignature




                                                                                     Printed name nd title




                                                                                       Server s add es


 Additional information regarding attem ted service, etc:
